Title: II. Committee Report on Gunpowder Sent to the Northern Army, 16 October 1775
From: Adams, John,Langdon, John,Dyer, Eliphalet,Continental Congress
To: 


      
       
        post 16 Oct. 1775
        
       
      
      The Committee appointed to enquire, what Powder has been Sent to the Army in the Northern Department, have attended that service and beg Leave to report
      
     
      That five Thousand Weight of Powder, sent from South Carolina, has been forwarded to the said Army.
      5000 wt.
     
     
     
      That Two Thousand one hundred and thirty six Pounds Weight have been forwarded to the Same Army from the City of Philadelphia.
      2136
     
     
      That Seventeen hundred Weight have been forwarded from New York.
      1700
     
     
      That Eight hundred Weight has been forwarded from Connecticutt.
      800
     
     
      That Thirteen hundred Weight has been forwarded at another Time from the City of Philadelphia.
      1300
     
     
      
      10936
     
     
      In Addition to which Two thousand Weight has been lately ordered to New York and from there to the same Army.
      2000
     
     
      
      12,936
     
    
   